DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on May 25, 2021. 
Claims 1-20 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on May 25, 2021 have been fully considered but are not persuasive. Applicant argues that HOLMQVIST does not teach the newly added limitation “determine a maximum number of the values, based on a page write requirement associated with read data stability in solid-state memory of the solid-state drive.”
However, HOLMQVIST [0055] & [0058] teach a second threshold known as max_partial threshold, where when max_partial threshold is exceeded, fills are immediately requested for new writes that could be partial, thus storing partial data in the frame buffer, where under broadest reasonable interpretation, since the data that is stored in the frame buffer is partial and not complete data, reading back of that data is seen as not being stable (see also [0065-0067]). Therefore, HOLMQVIST in view of YU teaches the above limitation as outlined in the rejections below.
The Examiner suggests adding limitations to further specify “page write requirement associated with read data stability in solid-state memory of the solid-state drive” in order to overcome the cited prior art. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 20, 2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Claim Objections
Regarding claim 2, the claim is objected to because the claim recites the limitation “wherein the maximum number of the values for the open blocks of data in the cache memory corresponds to a size of the cache memory, an amount of time available from power loss support for flushing the open blocks cache memory to the solid-state drive,” which is grammatically incorrect. For purposes of examination, in view of corresponding claims 9 and 16, the Examiner construes the limitation to mean “wherein the maximum number of the values for the open blocks of data in the cache memory corresponds to a size of the cache memory[[,]] or an amount of time available from power loss support for flushing the open blocks cache memory to the solid-state drive.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the claim recites the limitation “the location” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “a location.”
Regarding claim 10, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over HOLMQVIST (Pub. No.: US 20150012705 A1), hereafter HOLMQVIST, in view of YU (Pub. No.: US 2016/0070474 A1), hereafter YU.
Regarding claim 1, HOLMQVIST teaches:
A storage unit, comprising: a cache memory, to hold open blocks of data and hold closed blocks of data pending writing to […] a memory device (HOLMQVIST [0047] teaches writing fewer than 32 bytes to a 32-byte sector, known as a partial write (i.e. open block), in the L2 cache, and [0049] teaches after a partial write occurs in a sector, a second partial write may be used to complete the sector and create a full write (i.e. closed block), where [0057] teaches when a new partial write coalesces with an existing partial write, the fully covered line is written to the frame buffer);
a processing device, operatively coupled to the […] memory device and the cache memory
the processing device to: write the closed blocks of data to the […] memory device and write the open blocks of data to the cache memory (see HOLMQVIST [0047], [0049], and [0057] above; [0050-0052] also teach partial write writing data to a portion of the cache memory, where the size of the data is smaller than the 32-byte sector; [0064] also teaches a partial write request is received at an L2 cache, and the partial data is allocated to a sector in a cache line, whereas fully covered data is transmitted to the frame buffer);
track values for the open blocks of data in the cache memory and allocate blocks for writing of data (HOLMQVIST [0053] teaches the tag lookup unit tracks which sectors contain partial data and counts the number of partial lines in the L2 cache, where any time data enters the L2 cache or any time data is written to the DRAM, the tag lookup unit can update the count of the number of partial lines in the L2 cache; see also [0064]);
determine a maximum number of the values, based on a page write requirement associated with read data stability in […] the memory device (HOLMQVIST [0055] & [0058] teach a second threshold known as max_partial threshold, where when max_partial threshold is exceeded, fills are immediately requested for new writes that could be partial, thus storing partial data in the frame buffer, where under broadest reasonable interpretation, since the data that is stored in the frame buffer is partial and not complete data, reading back of that data is seen as not being stable; see also [0065-0067]);
adjust the values in a first direction when an open block is written to the cache memory
adjust the values in a second direction when an open block in the cache memory is closed and written from the cache memory to the […] memory device (HOLMQVIST [0057] teaches when a new partial write coalesces with an existing partial write and the fully covered line is written to the frame buffer (i.e. open block is closed), the tag lookup unit can update the count of partially written lines, as well as, if a fill request is completed (i.e. open block is closed), the tag lookup unit can update the count of partially written lines; [0064] also teaches if the incoming partial write request is allocated to a sector comprising previous partial data in order to create fully covered data, the fully covered data is transmitted to the frame buffer and the count is decremented (i.e. adjust the values in a second direction)).
HOLMQVIST does not appear to explicitly teach a solid-state drive; writing to the solid-state drive, and solid-state memory of the solid-state drive. 
However, YU teaches the limitation (YU [0066] teaches when power monitor 248 detects a power down or failure, it activates flush/resume manager 126 to transfer data from write cache 20 to SEED 200 (super enhanced endurance SSD) for storage in flash memory; [0073] also teaches flush manager flushes data stored in a host DRAM to a SSD DRAM and then to a flash memory of a flash drive system when power is lost).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having 
Regarding claim 8, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. HOLMQVIST in view of YU also teaches A tangible, non-transitory, computer-readable media having instructions thereupon (see HOLMQVIST [0080]).
Regarding claim 2, HOLMQVIST in view of YU teaches the elements of claim 1 as outlined above. HOLMQVIST in view of YU also teaches wherein the maximum number of the values for the open blocks of data in the cache memory corresponds to a size of the cache memory, an amount of time available from power loss support for flushing the open blocks cache memory to the solid-state drive (see HOLMQVIST [0047], [0050], [0055], and [0058] as taught above in reference to claim 1, where a write request comprising less than the sector size is known as a partial write, where the maximum number of sectors partial write operation can write to corresponds to the size of the cache memory; FIG. 5 also illustrates the number of partially filled lines from 0 to N, where N denotes an N-way set associative cache). 
Regarding claim 3, HOLMQVIST in view of YU teaches the elements of claim 1 as outlined above. HOLMQVIST in view of YU also teaches wherein the processing device is further to: track, for each of a plurality of locations in the cache memory, whether the location is occupied by a block that is open, occupied by a block that is closed and pending write to the solid-state drive, or a block that is available for writing (HOLMQVIST [0053-0054] & [0057] teach the tag lookup unit tracking which lines in an L2 cache contain partially written data). 
Regarding claim 4, HOLMQVIST in view of YU teaches the elements of claim 1 as outlined above. HOLMQVIST in view of YU also teaches:
wherein the processing device is further to: write prematurely closed block from the cache memory to the solid-state drive
and adjust the values in the second direction to indicate freed up space in the cache memory (see HOLMQVIST [0057] & [0064] as taught above in reference to claim 1).
The same motivation that was utilized for combining HOLMQVIST and YU as set forth in claim 1 is equally applicable to claim 4. 
Regarding claim 5, HOLMQVIST in view of YU teaches the elements of claim 1 as outlined above. HOLMQVIST in view of YU also teaches where the processing device is further to: bypass the tracking of values for the open blocks of data in the cache memory (HOLMQVIST [0055] teaches when a second threshold known as max_partial threshold is exceeded, fills are immediately requested for new writes that could be partial to avoid the situation where a large portion of an L2 cache is locked down by partial data). 
Regarding claim 6, HOLMQVIST in view of YU teaches the elements of claim 1 as outlined above. HOLMQVIST in view of YU also teaches wherein the processing device is further to: write each closed block from the cache memory to the solid-state drive, responsive to the values meeting a threshold (HOLMQVIST [0054] teaches a threshold known as a partial_fill threshold can determine how many lines in an L2 set can contain partial data before a fill request is issued for one or more of the partial lines (i.e. closing one or more open blocks); [0055] also teaches when a second threshold known as max_partial threshold is exceeded, fills are immediately requested for new  
Regarding claim 7, HOLMQVIST in view of YU teaches the elements of claim 1 as outlined above. HOLMQVIST in view of YU also teaches:
wherein the processing device is further to: pad and close each open block in the cache memory, and flush such closed blocks from the cache memory to the solid-state drive, responsive to power loss (HOLMQVIST [0054] teaches a threshold known as a partial_fill threshold can determine how many lines in an L2 set can contain partial data before a fill request (i.e. issue pad-out writes to prematurely close the open block) is issued for one or more of the partial lines; [0055] also teaches when a second threshold known as max_partial threshold is exceeded, fills are immediately requested for new writes that could be partial, where [0057] & [0066] teach fully covered data is transmitted to the frame buffer; YU [0066] teaches when power monitor 248 detects a power down or failure, it activates flush/resume manager 126 to transfer data from write cache 20 to SEED 200 (super enhanced endurance SSD) for storage in flash memory; [0073] also teaches flush manager flushes data stored in a host DRAM to a SSD DRAM and then to a flash memory of a flash drive system when power is lost). 
The same motivation that was utilized for combining HOLMQVIST and YU as set forth in claim 1 is equally applicable to claim 7. 
Regarding claim 9, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 10, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale. HOLMQVIST in view of YU also teaches: 
a firmware control table (see HOLMQVIST [0053-0054] & [0057] tag lookup unit as taught above in reference to claim 3),
wherein the adjusting the values in the first direction and the second direction is based on the tracking in the firmware control table (see HOLMQVIST [0057] & [0064] as taught above in reference to claim 1).
Regarding claim 11, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 11 and is rejected for similar reasons as claim 11 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 12 and is rejected for similar reasons as claim 12 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 13 and is rejected for similar reasons as claim 13 using similar teachings and rationale. HOLMQVIST in view of YU also teaches resume allocating blocks, responsive to releasing up the space in the open blocks cache memory (HOLMQVIST [0065-0066] teach if the count is below the first threshold, incoming partial writes are allowed to accumulate or coalesce).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WU (Pub. No.: US 2019/0251027 A1) – “COST-EFFECTIVE SOLID STATE DISK DATA-PROTECTION METHOD FOR POWER OUTAGES” relates to flushing data in DRAM to persistent memory if a loss of power is detected.
SAXENA (Pub. No.: US 2020/0401334 A1) – “MULTI-STREAM NON-VOLATILE STORAGE SYSTEM” relates to write cache having a portion for each stream being written to different regions and flushing the region of write cache to non-volatile memory.
SORANI (Pub. No.: US 2013/0318292 A1) – “CACHE MEMORY STAGED REOPEN” relates to when the cache enters low power mode, open blocks are flushed and marked as closed.
KIM (Pub. No.: US 2017/0075593 A1) – “SYSTEM AND METHOD FOR COUNTER FLUSH FREQUENCY” relates to maintaining a boundary WL counter for the respective open block.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138